DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's arguments with respect to claims 1-3, 10-12 based on the Response filed on 01/07/2021 have been considered but are moot in view of the new ground(s) of rejection.  Therefore, this is Final action.

Claims 4-9 and 13 are cancelled.  
Claims 1-3, 10-12 and 14-16.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US20140022478) in view of Tani (US6392735) [or Urabe et al. (JP61174515) or Shimada (JP2014071341)].

    PNG
    media_image1.png
    276
    495
    media_image1.png
    Greyscale
  
    PNG
    media_image2.png
    272
    443
    media_image2.png
    Greyscale

panel comprising a color filter substrate 20 and a cell alignment substrate 10 aligned with the color filter substrate to form a cell, wherein 
the display panel comprises: a display area AA, and a seal surrounding the display area NA, 
the seal 195 is filled between the color filter substrate 20 and the cell alignment substrate 10, 
the color filter substrate 20 and the cell alignment substrate 10 are bonded to each other by the seal 195, 
the display area AA is provided with a plurality of spacers 52/352, 
a plurality of supports 51/351 are provided surrounding the display area NA, but not provided in the seal (see Fig. 2), the supports comprise a supporting core, and the supporting core and the spacer are provided in the same layer and are of the same material (see Fig. 11), 
the supports maintain cell thickness at the seal; wherein the color filter substrate 20 comprises a common electrode 162/362/562, the support further comprises a conductive layer [a conductive layer 61 as Figs. 1-3 shown, or a common electrode 352/452/562 as Figs. 4-6 shown] coating on an outside of the supporting core, and the conductive layer is electrically connected to the common electrode;
the color filter substrate 20 comprises a color filter layer 80, a black matrix 70, and a protective layer [a coating layer 47], the protective layer 47 covers the color filter layer 80 and the black matrix 70, and the supports are provided on the protective layer.  

Kim et al. fail to disclose the display panel, wherein the plurality of supports provided in the seal.

Tani teaches the display panel, wherein the plurality of supports provided in the seal. Or Urabe et al. teach the display panel, wherein the plurality of supports 5 provided in the seal 8 (Figs. 1 and 5). Or Shimada teaches the display panel, wherein the plurality of supports 32 provided in the seal 30 (see Fig. 4-6).
provided in the seal for capable of stably and remarkably decreasing the resistance between a counter electrode and a transfer electrode (col. 2 lines 1-2) as Tani taught; [or for improving the reliability of a liquid-crystal display element as Urabe et al. taught; or for providing a display element having no conduction failure, and capable of uniformly holding a cap interval as Shimada taught].
Regard claim 10, Kim et al. disclose the display panel, wherein at the display area AA, a liquid crystal is inherently filled between the display substrate 20 and the cell alignment substrate 10.  
Regard claim 11, Kim et al. disclose the display panel, wherein the cell alignment substrate 10 has a common electrode 562, and the conductive layer [also common electrode 562] allows electrical conduction between the common electrode 562 of the display substrate and the common electrode [a common voltage line 41 and a conductive layer 361] of the cell alignment substrate.  

Regard claim 12, Kim et al. disclose 12 a production method panel of claim comprising producing the color filter substrate 20, wherein the color filter substrate 20 comprises a display area AA and a preset seal area NA surrounding the display area, wherein the producing the color filter substrate 20 comprises: 
forming a plurality of spacers 52/352 and a plurality of supporting cores 51/351 by using a single patterning process (see Fig. 11), wherein the plurality of the spacers 52/352 are located in the display area of the color filter substrate, and the plurality of the supporting cores 51/351 are located in the preset seal area NA of the color filter substrate, and 
forming a conductive layer [a conductive layer 61 as Figs. 1-3 shown, or a common electrode 352/452/562 as Figs. 4-6 shown] coating the supporting core on an outer layer of the supporting core, 
wherein the production method further comprises filling the seal 195/295/395/495/595 at the preset seal area NA to bond the color filter substrate 20 and the cell alignment substrate 10 together.  

2.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US20140022478) in view of Tani (US6392735) as applied to claim 1 in further view of Koo et al. (KR20050046163) or (KR101024642).

Kim et al. fail to disclose the display substrate, wherein the plurality of supports are evenly distributed in the preset seal area.

Koo et al. teach the display substrate, wherein the plurality of supports are evenly distributed in the preset seal area.

Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to further modify a liquid crystal display device as Kim et al. disclosed with the display substrate, wherein the plurality of supports are evenly distributed in the preset seal area for improved by preventing luminance unevenness and image defects such as flicker as Koo et al. taught.

3.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US20140022478) in view of Tani (US6392735).

Kim et al. fail to disclose the display substrate, wherein the support has a thickness greater than that of the spacer.  

It would be obvious as a matter of design choice to form “the support having a thickness greater than that of the spacer” [as the used references Chen et al. (US 20160011445) or Koito et al. (US 20130044270) or Zailong Mo et al. (CN102147548) in the previous office action], since applicant has not disclosed that “the support having a thickness greater than that of the spacer” solves any stated problem or is for any particular the support having a thickness greater than that of the spacer”. It would have been an obvious matter of choice to form “the support having a thickness greater than that of the spacer” [as the references Chen et al. (US 20160011445) or Koito et al. (US 20130044270) or Zailong Mo et al. (CN102147548) in the previous office action], since such a modification would have involved a mere change in the size of the component. A change of size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).

4.	Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US20140022478) in view of Tani (US6392735) as applied to claim 12 in further view of Huang et al. (US20070153213).
Kim et al. fail to disclose the production method, wherein the single patterning process is performed by exposing a photoresist layer with a half-tone mask plate and developing and etching the photoresist layer with the features of claims 14-16.

Huang et al. teach the single patterning process performed by exposing a photoresist layer 225/325 with a half-tone mask plate 250/350 and developing and etching the photoresist layer as shown in Figs. 2D-E and 3A-B, wherein

    PNG
    media_image3.png
    271
    507
    media_image3.png
    Greyscale
    
    PNG
    media_image4.png
    194
    452
    media_image4.png
    Greyscale

Claim 15:  
FIGS. 2A-2F are sequential cross-sectional views illustrating a method of simultaneously forming spacers and alignment protrusions on CF substrate with positive photoresist and halftone mask. After the lithography process, a structure is formed as shown in FIG. 2E, wherein the portion of the photoresist 225 corresponding to a transmission region 250a is completely removed, the portion of photoresist 225 corresponding to a semi-transmission region 250b is partially removed to form alignment protrusions 225b, and the portion of photoresist 225 corresponding to a mask region 250c is retained to form spacers 225a.  When the semi-transmission region 250b of the halftone mask has a transmission ratio between about 0.9-0.5, the height ratio of spacers and alignment protrusions (225a/225b) is about 10:1 to 2:1 [0022]-[0024].  


    PNG
    media_image5.png
    230
    466
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    197
    451
    media_image6.png
    Greyscale

Claim 16:
The transparent negative photoresist layer 325 lithographed by a halftone mask 350.  The halftone mask has a transmission region 350a corresponding to the spacers, a semi-transmission region 350b corresponding to the alignment protrusions, and a mask region 350c corresponding to portions of the photoresist other than the alignment protrusions and spacers.  After the lithography process, a structure is formed as shown in FIG. 3B, wherein the portion of photoresist corresponding to a transmission region 350a is retained to form spacers 325a, the portion of photoresist corresponding to a semi-transmission region 350b is partially removed to form alignment protrusions 325b, the portion of photoresist corresponding to a mask region 350c is completely removed.  When semi-transmission region 350b of the halftone mask has a transmission ratio of about 0.1-0.5, the height ratio of spacers and alignment protrusions (325a/325b) is about 10:1 to 2:1 [0030]-[0031].

It would be obvious to one of ordinary skill in the art at the time the invention was made to use this same process to form the spacers and support having different height with a negative photoresist layer, and the half-tone mask plate has a light-transmitting area corresponding to a position where the supporting cores are to be formed, a semitransparent area corresponding to a position where the spacers is to be formed, and a light-shielding area corresponding to other areas.

Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to further modify a liquid crystal display device as Koo et al. disclosed with the features of claims 14-16 for reducing costs with simultaneously forming a plurality of spacers and alignment protrusions as Huang et al. taught.
14 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US20140022478) Kim et al. (US20140022478) in view of Tani (US6392735) as applied to claim 12 in further view of Koito et al. (US 20130044270).

Kim et al. fail to disclose the production method, wherein the single patterning process is performed by exposing a photoresist layer with a half-tone mask plate and developing and etching the photoresist layer.  

Koito et al. teach the production method, wherein the single patterning process is performed by exposing a photoresist layer with a half-tone mask plate [using a half-tone mask that changes the height by changing the amount of light exposure, the organic insulating layer 13 and the pillars 43 may be formed in the same process and with the same photomask, thereby reducing more the process load [0101]] and developing and etching the photoresist layer as shown in Figs. 22A-C.  

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify a liquid crystal display device as Koo et al. disclosed with the production method, wherein the single patterning process is performed by exposing a photoresist layer with a half-tone mask plate and developing and etching the photoresist layer for changing the height by changing the amount of light exposure [0101] as Koito et al. taught.

6.	Claims 1-2 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Koo et al. (KR20050046163) or (KR101024642) in view of Yoo et al. (US 20070058125) and Tani (US6392735) [or Urabe et al. (JP61174515) or Shimada (JP2014071341)].

    PNG
    media_image7.png
    517
    1372
    media_image7.png
    Greyscale

panel comprising a color filter substrate 102 and a cell alignment substrate 132 aligned with the color filter substrate to form a cell, wherein 
the display panel comprises: a display area P2, and a seal P1 surrounding the display area, 
the seal 118 is filled between the color filter substrate and the cell alignment substrate, 
the color filter substrate 102 and the cell alignment substrate 132 are bonded to each other by the seal 118, 
the display area P2 is provided with a plurality of spacers 116, and 
a plurality of supports are surrounding the display area, but not provided in the seal, the supports comprise a supporting core 116, and the supporting core 116 and the spacer 116 are provided in the same layer and are of the same material,  
the supports maintain cell thickness at the seal;
the color filter substrate 102 comprises a common electrode 110, the support further comprises a conductive layer coating 119 on an outside of the supporting core 116, and the conductive layer 119 is electrically connected to the common electrode 110; 
the color filter substrate 102 comprises a color filter layer 106, a black matrix.  

Kim et al. fail to disclose the display substrate, wherein (a) a plurality of supports are provided in the seal, and (b) a protective layer, the protective layer covers the color filter layer and the black matrix, and the supports are provided on the protective layer.

    PNG
    media_image8.png
    237
    813
    media_image8.png
    Greyscale

Yoo et al. teach (b) a protective layer, wherein the protective layer covers the color filter layer and the black matrix, and the supports are provided on the protective layer.
provided in the seal. Or Urabe et al. teach the display panel, wherein the plurality of supports 5 provided in the seal 8 (Figs. 1 and 5). Or Shimada teaches the display panel, wherein the plurality of supports 32 provided in the seal 30 (see Fig. 4-6).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify a liquid crystal display device as Kim et al. disclosed with (a) the display panel, wherein the plurality of supports provided in the seal for capable of stably and remarkably decreasing the resistance between a counter electrode and a transfer electrode (col. 2 lines 1-2) as Tani taught; [or for improving the reliability of a liquid-crystal display element as Urabe et al. taught; for providing a display element having no conduction failure, and capable of uniformly holding a cap interval as Shimada taught]; (b) a protective layer, wherein the protective layer covers the color filter layer and the black matrix, and the supports are provided on the protective layer for improving step coverage of a color filter [0081] as Yoo et al. taught.
Regard to claim 2, Koo et al. disclose the display panel, wherein the plurality of supports are evenly distributed in the seal (see Fig. 5).  

Regard to claim 10, Koo et al. disclose the display panel, wherein at the display area, a liquid crystal is filled between the color filter substrate and the cell alignment substrate.  

Regard to claim 11, Koo et al. disclose the display panel, wherein the cell alignment substrate has a common electrode 220, and the conductive layer 220 allows electrical conduction between the common electrode of the color filter substrate and the common electrode of the cell alignment substrate.  

Regard to claim 12, Koo et al. disclose a production method for a display panel comprising producing the color filter substrate 102, wherein the color filter substrate 102 comprises a display area P2 and a preset seal area P1 surrounding the display area, wherein the producing the color filter substrate
forming a plurality of spacers 116 and a plurality of supporting cores 122 by using a single patterning process, wherein the plurality of the spacers are located in the display area of the color filter substrate, and the plurality of the supporting cores are located in the preset seal area of the color filter substrate, and 
forming a conductive layer 220 coating the supporting core 116 (of 122) on an outer layer of the supporting core, wherein the production method further comprises filling the seal at the preset seal area to bond the color filter substrate and the cell alignment substrate together.  

6.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Koo et al. (KR20050046163) or (KR101024642) in view of Yoo et al. (US 20070058125) and Tani (US6392735) [or Urabe et al. (JP61174515) or Shimada (JP2014071341)].

Yoo et al. or Koo et al. or Yoon fail to disclose the display substrate, wherein the support has a thickness greater than that of the spacer.  

It would be obvious as a matter of design choice to form “the support having a thickness greater than that of the spacer” [as the used references Chen et al. (US 20160011445) or Koito et al. (US 20130044270) or Zailong Mo et al. (CN102147548) in the previous office action], since applicant has not disclosed that “the support having a thickness greater than that of the spacer”solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with “the support having a thickness greater than that of the spacer”. It would have been an obvious matter of choice to form “the support having a thickness greater than that of the spacer” [as the references Chen et al. (US 20160011445) or Koito et al. (US 20130044270) or Zailong Mo et al. (CN102147548) in the previous office action], since such a modification would have involved a mere change in the size of the component. A change of size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).

s 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Koo et al. (KR20050046163) or (KR101024642) in view of Yoo et al. (US 20070058125) and Tani (US6392735) [or Urabe et al. (JP61174515) or Shimada (JP2014071341)] as applied to claim 12 in further view of Huang et al. (US 20070153213).

Koo et al. also disclose the spacer material patterned by a photolithography process [the single patterning process] and an etching process using a mask, so that the display region P2 and the column spacer 116 is formed on the non-display area P1. 

However, Yoo et al. [or Yoon et al. or Koo et al.] fail to disclose features of claims 14-16.

Huang et al. teach the single patterning process performed by exposing a photoresist layer 225/325 with a half-tone mask plate 250/350 and developing and etching the photoresist layer as shown in Figs. 2D-E and 3A-B, wherein

    PNG
    media_image3.png
    271
    507
    media_image3.png
    Greyscale
      
    PNG
    media_image4.png
    194
    452
    media_image4.png
    Greyscale

Claim 15:  
FIGS. 2A-2F are sequential cross-sectional views illustrating a method of simultaneously forming spacers and alignment protrusions on CF substrate with positive photoresist and halftone mask. After the lithography process, a structure is formed as shown in FIG. 2E, wherein the portion of the photoresist 225 corresponding to a transmission region 250a is completely removed, the portion of photoresist 225 corresponding to a semi-transmission region 250b is partially removed to form alignment protrusions 225b, and the portion of photoresist 225 corresponding to a mask region 250c is retained to form spacers 225a.  When the semi-transmission region 250b of the halftone mask has a transmission ratio between about 0.9-0.5, the height ratio of spacers and alignment protrusions (225a/225b) is about 10:1 to 2:1 [0022]-[0024].  

It would be obvious to one of ordinary skill in the art at the time the invention was made to use this same process to form the spacers and support having different height with a positive photoresist layer, and the half-tone mask plate has a light-shielding area corresponding to a position where the supporting cores are to be formed, a 

    PNG
    media_image5.png
    230
    466
    media_image5.png
    Greyscale
   
    PNG
    media_image6.png
    197
    451
    media_image6.png
    Greyscale

Claim 16:
The transparent negative photoresist layer 325 lithographed by a halftone mask 350.  The halftone mask has a transmission region 350a corresponding to the spacers, a semi-transmission region 350b corresponding to the alignment protrusions, and a mask region 350c corresponding to portions of the photoresist other than the alignment protrusions and spacers.  After the lithography process, a structure is formed as shown in FIG. 3B, wherein the portion of photoresist corresponding to a transmission region 350a is retained to form spacers 325a, the portion of photoresist corresponding to a semi-transmission region 350b is partially removed to form alignment protrusions 325b, the portion of photoresist corresponding to a mask region 350c is completely removed.  When semi-transmission region 350b of the halftone mask has a transmission ratio of about 0.1-0.5, the height ratio of spacers and alignment protrusions (325a/325b) is about 10:1 to 2:1 [0030]-[0031].

It would be obvious to one of ordinary skill in the art at the time the invention was made to use this same process to form the spacers and support having different height with a negative photoresist layer, and the half-tone mask plate has a light-transmitting area corresponding to a position where the supporting cores are to be formed, a semitransparent area corresponding to a position where the spacers is to be formed, and a light-shielding area corresponding to other areas.

Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to further modify a liquid crystal display device as Koo et al. disclosed with the features of claims 14-16 for reducing costs with simultaneously forming a plurality of spacers and alignment protrusions as Huang et al. taught.

8.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Koo et al. (KR20050046163) or (KR101024642) in view of Yoo et al. (US 20070058125) and Tani (US6392735) [or Urabe et al. (JP61174515) or Shimada (JP2014071341)] as applied to claim 12 in view of Koito et al. (US 20130044270).


Koito et al. teach the production method, wherein the single patterning process is performed by exposing a photoresist layer with a half-tone mask plate [using a half-tone mask that changes the height by changing the amount of light exposure, the organic insulating layer 13 and the pillars 43 may be formed in the same process and with the same photomask, thereby reducing more the process load [0101]] and developing and etching the photoresist layer as shown in Figs. 22A-C.  

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify a liquid crystal display device as Koo et al. disclosed with the production method, wherein the single patterning process is performed by exposing a photoresist layer with a half-tone mask plate and developing and etching the photoresist layer for changing the height by changing the amount of light exposure [0101] as Koito et al. taught.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward J Glick can be reached on (571)272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HOAN C NGUYEN/Primary Examiner, Art Unit 2871